2 N.Y.3d 781 (2004)
SOUTH ROAD ASSOCIATES, LLC, Appellant,
v
INTERNATIONAL BUSINESS MACHINES CORPORATION, Respondent.
Court of Appeals of the State of New York.
Submitted March 8, 2004.
Decided May 6, 2004.
Motion by the Real Estate Board of New York, Inc. for leave to file an affidavit amicus curiae on the motion for leave to appeal herein granted and the affidavit is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein granted, 20 copies of the brief to be filed and three copies served within 30 days.
Judge ROSENBLATT taking no part.